Citation Nr: 1541804	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active military service from January 1980 to February 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  In April 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  

The matter of service connection for a low back disability on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was initially denied in an unappealed December 2009 rating decision that became final.

2.  The evidence received since the December 2009 rating decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as this decision grants the portion of the claim that is being addressed (reopens the claim), any notice or duty to assist omission is harmless.

An unappealed December 2009 rating decision denied the Veteran service connection for a low back disability (diagnosed as degenerative disc disease with disc bulges and spondylosis, lumbar spine) based essentially on finding that there was no relationship between the muscle strain which occurred in service and the current degenerative disc disease with multiple disc bulges of the Veteran's lumbar spine.  He did not appeal this decision (or submit additional evidence in the year following) and the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the December 2009 rating decision included the Veteran's service medical records, which show treatment for complaints of low back pain in 1982, and his postservice treatment records, which show initial treatment for complaints of low back pain in June 2009.  

Evidence received since the December 2009 rating decision include a printout of service dates for chiropractic treatment (the clinical records of such treatment were destroyed during Hurricane Katrina) showing the initial treatment in November 1989 and the Veteran's competent hearing testimony under oath that he experienced low back pain in service and such symptoms have persisted to the present day.  This evidence was not of record at the time of the prior rating decisions, and is new.  As is noted above, for the purpose of reopening it is presumed credible.  The Veteran's statements attesting to continuous symptoms of back pain since service, in particular, are also "material" as they raise a reasonable possibility of substantiating his claim.  Accordingly, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade, 24 Vet. App. at 110, the Board finds that the evidence received since the prior final rating decisions is both new and material, and that the claim of service connection for a low back disorder may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for a low back disability is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

A December 2011 VA examination report includes the opinion that the Veteran's low back disorder was not at least as likely as not incurred in or caused by complaints of low back pain in service because there was "insufficient evidence to link" his back injuries in service to his current condition "29 years later."  Because this opinion does not address the Veteran's competent allegations of ongoing back complaints since service or reflect consideration of the evidence showing chiropractic treatment from November 1989, it is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a new VA examination and opinion is necessary.

The Veteran has also testified that he is in receipt of benefits from the Social Security Administration (SSA) for his back disability.  The SSA decision awarding him disability benefits and the record upon which the award was based are not associated with the claims file, and do not appear to have been sought.  SSA records are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  As the Board cannot conclude that the records would not be relevant, they must be sought.  

Finally, since the claims file is being returned it should be updated to include all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his back complaints and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the identified records.  Updated records of all VA treatment should be obtained.

2.  Take all appropriate action to obtain from SSA copies of their decision awarding the appellant SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his low back disability.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Please identify (by medical diagnosis) each low back disability entity found. 

b)  Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, including the back complaints/findings noted in service?  The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service back symptoms and postservice continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


